Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 28th day of
June, 2010, by and between DUNCAN OIL PARTNERS, LLC, a Colorado limited
liability company with its principal office located at 1777 South Harrison
Street, Penthouse One, Denver, Colorado 80210 (“Seller”), and REX ENERGY
ROCKIES, LLC, a Delaware limited liability company with its principal office
located at 476 Rolling Ridge Drive, Suite 300, State College, Pennsylvania 16801
(“Buyer”). Seller and Buyer are also referred to herein individually as a
“Party” and collectively as the “Parties”.

BACKGROUND STATEMENT

Seller desires to sell, assign, transfer and convey to Buyer, and Buyer desires
to purchase and accept, all of Seller’s right, title and interest in and to
certain oil and gas leases located in Laramie County, Wyoming and all associated
right of ways, easements owned or held by Seller, as more particularly described
in Exhibit “A” AND Exhibit “A1”, attached hereto and made a part hereof for all
purposes.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each Party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Seller agree as follows:

ARTICLE 1

DEFINITIONS AND REFERENCES

1.1 Certain Defined Terms. In addition to the terms defined within the body of
this Agreement, when used in this Agreement, the following terms shall have the
respective meanings assigned to them in this Section 1.1:

(a) “Arbitrator” has the meaning given in Section 11.4 below.

(b) “Business Day(s)” means any day other than (i) a Saturday or Sunday or
(ii) any other day which is a U.S. federal holiday.

(c) “Buyer” has the meaning given in the opening paragraph.

(d) “Claims Period” means the period beginning on the Closing Date and ending
nine (9) months thereafter.

(e) “Cure Period” has the meaning given in Section 11.2(b) below.

(f) “Cured Interests” has the meaning given in Section 11.2(b) below.



--------------------------------------------------------------------------------

(g) “Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right-of-way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on transfer or attribution of ownership, that is not such as would
customarily be waived by prudent persons engaged in the oil and gas business.

(h) “Environmental Laws” means any Legal Requirement designed to minimize,
prevent, punish or remedy the consequences of actions that damage or threaten
the environment or public health and safety.

(i) “Governmental Body” means any federal, state, local, municipal, foreign or
other government, and any governmental or quasi-governmental authority of any
nature (including any branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers.

(j) “Interests” has the meaning given in Section 2.1 below.

(k) “Knowledge” means the actual knowledge, information or belief, as
appropriate to the context of the statement in which the term is used, of any
officer or director of Seller or the knowledge, information or belief that such
individuals would have after (a) if having made a review of documents of a date
not more than three (3) years old in files under their immediate personal
control and (b) if having made reasonable inquiry of those executive, management
or supervisory employees (including first level field office supervisors) under
Seller’s employ or retained by Seller with respect to the matters which are
relevant to the representation, warranty, covenant or agreement being made or
given.

(l) “Lease” (individually) and “Leases” (collectively) means the oil and gas
leases, and/or mineral leases owned by Seller in Laramie County, Wyoming,
including, but not limited to, leaseholds, record title and operating rights, or
royalty interests owned by Seller in such leases. Exhibit “A” AND Exhibit “A1”
sets forth a list of the Leases, together with a description of Seller’s Net
Revenue Interest and Working Interest therein.

(m) “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other Governmental Body’s law, ordinance,
principle of common law, code, regulation, statute, constitution or treaty.

(n) “Losses” shall mean all liabilities, deficiencies, damages (excluding
indirect, consequential and punitive damages), fines, penalties, claims, costs
and expenses (including, without limitation all fines, penalties and other
amounts paid pursuant to a judgment, compromise or settlement), court costs and
reasonable legal and accounting fees and cost of disbursements.

(o) “Notice of Title Defect” has the meaning given in Section 11.2(a) below.

(p) “Ordinary Course of Business” means any action taken by a Person

 

- 2 -



--------------------------------------------------------------------------------

which (i) is consistent in nature, scope and magnitude with the past practices
of such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person, (ii) does not require authorization by the board of
directors or shareholders of such Person (or by an Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature, and (iii) is similar in nature, scope and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the normal, day-to-day operations of other Persons that
are in the same line of business as such Person.

(q) “Override” means that overriding royalty interest burdening the Leases that
Seller assigned to Raymond T. Duncan Oil Properties, Ltd by that Assignments of
Overriding Royalty Interest dated as of April 15, 2010, to be recorded in the
real property records of Laramie County, Wyoming, which, will burden the Leases
and all replacements and extensions or renewals of any Lease taken within one
year after the expiration of such Lease.

(r) “Permitted Encumbrance” has the meaning given in Section 11.5 below.

(s) “Person” means any individual, partnership, limited partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other business entity.

(t) “Proceeding” means any claim, demand, action, suit, litigation, dispute,
order, writ, injunction, judgment, assessment, decree, grievance, arbitral
action, investigation or other proceeding.

(u) “Reasonable Efforts” means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as reasonably possible (or within the time period agreed upon).

(v) “Remaining Interests” has the meaning given in Section 11.2(b) below.

(w) “Representative” means with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other representative of that Person.

(x) “Seller” has the meaning given in the opening paragraph.

(y) “Title Disputed Matters” has the meaning given in Section 11.4 below.

(z) “Title Defect” has the meaning given in Section 11.3 below.

1.2 References, Titles and Construction.

(a) References and Titles. All references in this Agreement to articles,
sections, subsections and other subdivisions refer to corresponding articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the

 

- 3 -



--------------------------------------------------------------------------------

beginning of any subdivision are for convenience only and shall not constitute
part of such subdivisions and shall be disregarded in construing the language
contained in such subdivisions.

(b) Drafting of this Agreement. This Agreement was negotiated by the Parties
with the benefit of legal representation, and any rules of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.
No consideration shall be given to the fact or presumption that one Party had a
greater or lesser hand in drafting this Agreement.

(c) Legal Requirements. Reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale; Description of the Interests; Seller agrees to sell, and
Buyer agrees to purchase, for the consideration hereinafter set forth, and
subject to the terms and provisions herein contained, all of Seller’s right,
title and interest in and to, excluding and subject to, in each instance, the
Override (which, Buyer acknowledges and agrees, will burden all replacements and
extensions or renewals of any Lease taken within one year after the expiration
of such Lease), the following described oil and gas leases, properties, rights
and interests (collectively hereinafter referred to as the “Interests”).

(a) All of Seller’s right, title and interest in and to certain oil and gas
leases located in Laramie County, Wyoming and all associated right of ways,
easements owned or held by Seller, as more particularly described in the
attached Exhibit “A” AND Exhibit “A1”.

(b) All of Seller’s other right, title and interest (of whatever kind or
character, whether legal or equitable, and whether vested or contingent) of
Seller in and to the oil, gas and other minerals in and under or that may be
produced from the lands described in Exhibit “A” AND Exhibit “A1”,hereto
(including interests in oil, gas and/or mineral leases covering such lands,
overriding royalties, production payments and net profits interests in such
lands, such leases and wells, and fee mineral interests, fee royalty interests
and other interests in such oil, gas and other minerals), whether such lands be
described in a description set forth in such Exhibit “A” AND Exhibit “A1”or be
described in such Exhibit “A” AND Exhibit “A1” by reference to another
instrument, even though Seller’s interest in such oil, gas and other minerals
may be incorrectly described in, or omitted from, such Exhibit “A” AND Exhibit
“A1”;

(c) All of Seller’s right, title and interest in and to all presently existing
and valid oil, gas and/or mineral unitization, pooling, and/or communitization
agreements, declarations and/or orders in and to the oil and gas properties
covered and the units created thereby (including all

 

- 4 -



--------------------------------------------------------------------------------

units formed under orders, rules, regulations, or other official acts of any
federal, state or other authority having jurisdiction, voluntary unitization
agreements, designations and/or declarations) relating to the properties
described in paragraphs (a) and (b) above;

(d) All of Seller’s right, title and interest in and to all easements,
rights-of-way, surface leases and other surface rights, all permits and
licenses, and all other appurtenances and agreements being used or held for use
in connection with, or otherwise related to, the exploration, development,
operation or maintenance of any of the properties described in paragraphs (a),
(b) and (c) above, or the treatment, storage, transportation or marketing of
production therefrom (or allocated thereto); and

(e) All of Seller’s right, title and interest in and to lease files, abstracts
and title opinions, records, and other files, documents and records of every
kind and description which relate to the oil and gas interests described above
which are in the possession of Seller, but excluding seismic records and
surveys, gravity maps, electric logs, geological or geophysical data.

2.2 [Intentionally Omitted].

2.3 Effective Date. The purchase and sale of the Interests shall be effective as
of June 1st, 2010, at 12:01 a.m., City of Denver time (herein called the
“Effective Date”).

2.4 Ownership of the Interests. Seller shall be entitled to all of the rights of
ownership, and shall be subject to the duties and obligations of such ownership
attributable to the Interests, for the period of time prior to the Effective
Date, and, in the event the Closing should occur, Buyer shall be entitled to all
of the rights of ownership, and shall be subject to the duties and obligations
of such ownership for the period of time from and after the Effective Date. In
the event that the Closing should occur, all expenses and costs, including,
without limitation, all ad valorem, property, production, severance, and similar
taxes and assessments, royalties, overriding royalties, and other payments based
upon or measured by the ownership of the Interests or production from the
Leases, shall be: (i) paid by or allocated to Seller if incurred or accruing
with respect to operations conducted prior to the Effective Date or (ii) paid by
or allocated to Buyer if incurred or accruing with respect to operations
conducted on or after the Effective Date.

ARTICLE 3

PURCHASE PRICE

3.1 Purchase Price. In consideration for the purchase of the Interests, Buyer
shall pay to Seller at the Closing, to an account designated by Seller at least
three (3) Business Days prior to the Closing Date, in cash or immediately
available funds, the Purchase Price (as hereinafter defined). Subject to the
terms and conditions of this Agreement, Buyer shall pay to Seller $1,000.00 per
net leasehold acre owned by the Seller in the Leases set forth on the attached
Exhibit “A” AND Exhibit “A1”, (the “Purchase Price”). The net leasehold acres
shall be those tendered by Seller to Buyer pursuant to this Agreement, less
those deemed as having a Title Defect as a result of Buyer’s title assessment
described in Section 11.2(a) hereof.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Settlement Statement. Based on the best information reasonably available to
it, Buyer shall prepare and deliver to Seller at least one (1) Business Day
prior to the Closing Date, Buyer’s estimate of the Purchase Price to be paid at
Closing (the “Settlement Statement”).

3.3 The Deposit.

(a) Promptly upon the due execution of this Agreement by Buyer and Seller, Buyer
shall pay to Seller, as a deposit toward payment of the Purchase Price, a sum
equal to $1,869,490.31 by wire transfer to an interest bearing bank account as
designated by Seller below (the “Deposit”). If Closing occurs, the Deposit and
all interest accrued shall be applied to reduce the Purchase Price, as such
price may be adjusted due to any Title Defects. If Closing does not occur, the
Deposit and all interest accrued shall be retained by Seller, or returned to
Buyer, as the case may be, as provided in Section 13.2 of this Agreement.

(b) Seller hereby agrees that Seller shall hold, invest and disburse the Deposit
only in accordance with the terms and conditions of this Agreement. The account
designated by Seller for the Deposit in sub-paragraph (a) above shall be an
interest bearing account held by U.S. BANK N.A. SAFEKEEPING. Seller hereby
agrees that the Deposit shall be held at all times until disbursement in the
account designated by Seller in sub-paragraph (a) above, and that Seller shall
at no time commingle any of its other funds with the Deposit or withdraw all or
any portion of the Deposit except as provided under the terms and conditions of
this Agreement. Any and all accrued interest or gains shall be deemed to be part
of Deposit and will be paid to the party receiving the Deposit as and when
distribution is made therefrom, the Parties specifically acknowledging that in
the event that the Closing of the transactions contemplated by this Agreements
occurs, any such accrued interest shall be applied with the Deposit as a credit
toward payment of the Purchase Price by Buyer. Seller hereby agrees to provide
Buyer with written notification of its intention to withdraw all or any portion
of the Deposit at least five (5) Business Days before any such withdrawal,
unless withdrawal occurs in conjunction with or after the Closing.

(c) At all times prior to the Closing, the Deposit shall, without any notice,
demand, presentment or protest of any kind (each of which is waived by Seller),
automatically and immediately become due and payable to Buyer upon the
occurrence of any one or more of the following events: (i) Seller is adjudicated
as bankrupt, (ii) Seller commences or has commenced against it any bankruptcy or
insolvency proceeding under the federal bankruptcy code or otherwise which is
not rescinded within sixty (60) days, (iii) the making by Seller of a general
assignment for the benefit of creditors, or (iv) the appointment of a receiver
or trustee in bankruptcy of Seller or for any of Seller’s assets which is not
rescinded within sixty (60) days. Seller agrees to immediately return the
Deposit to Buyer upon the occurrence of any of the above events.

(d) Seller shall indemnify and hold Buyer harmless from and against any and all
Losses suffered or incurred by Buyer or its affiliates (including, without
limitation, reasonable attorney’s fees and court costs) by reason of the breach
by Seller of this Section 3.3 or the non-fulfillment of any covenant or
agreement of Seller contained in this Section 3.3. Seller further acknowledges
and agrees that in the event of a breach or threatened breach of any agreement
by Seller under this Section 3.3, Buyer shall be entitled, in addition to all
other applicable remedies, to

 

- 6 -



--------------------------------------------------------------------------------

seek specific performance of the terms of this Section 3.3, including immediate
injunctive relief in any court of competent jurisdiction enjoining Seller from
any activity constituting such breach or threatened breach. No right or remedy
herein conferred upon or reserved to Buyer is exclusive of any right or remedy
herein or permitted by law or equity, but each shall be cumulative of every
other right or remedy given hereunder or now or hereafter existing at law or in
equity (or by statute or otherwise), and may be enforced concurrently therewith
or from time to time and as often as may be deemed expedient or necessary by
Buyer, in its sole discretion.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Seller. Seller represents and warrants to
Buyer the following with respect to its business and affairs:

(a) Organization and Existence. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado.

(b) Power and Authority. Seller has all requisite power and authority to
execute, deliver and perform this Agreement and each other agreement, instrument
or document executed or to be executed by Seller in connection with the
transactions contemplated hereby to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and each other agreement, instrument, or
document executed or to be executed by Seller in connection with the
transactions contemplated hereby to which it is a party, and the consummation by
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of Seller.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes a legally binding obligation of Seller.
Every other agreement, instrument, or document executed or to be executed by
Seller in connection with the transactions contemplated hereby has been, or when
executed will be, duly executed and delivered by Seller and constitutes, or when
executed and delivered, will constitute, a valid and legally binding obligation
of Seller. This Agreement and all other such agreements, instruments or
documents shall be enforceable against Seller in accordance with their
respective terms, except that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights generally and (ii) equitable principles which,
when ordered by a court of competent jurisdiction, may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.

(d) Non-Contravention. Neither the execution, delivery and performance by Seller
of this Agreement and each other agreement, instrument, or document executed or
to be executed by Seller in connection with the transactions contemplated hereby
nor the consummation by Seller of the transactions contemplated hereby or
thereby do and will (i) conflict with or result in a violation of any provision
of the certificate or articles of incorporation (as the case may be) or Bylaws
(or similar agreement) or other governing instruments of Seller, (ii) conflict
with or result in

 

- 7 -



--------------------------------------------------------------------------------

a violation of any provision of, or constitute (with or without the giving of
notice or the passage of time or both) a default under, or give rise (with or
without the giving of notice or the passage of time or both) to any right of
termination, cancellation, or acceleration under any bond, debenture, note,
mortgage, or indenture, (iii) result in the creation or imposition of any lien
or other Encumbrance, other than Permitted Encumbrances upon the Interests or
(iv) violate any applicable Legal Requirement binding upon Seller or the
Interests.

(e) Approvals To Seller’s Knowledge there are no approvals or consents required
to be obtained by Seller for the transfer and assignment of the Interests to
Buyer and no preferential purchase rights or rights to participate in the
drilling of wells that affect the Interests.

(f) Legal Proceedings. There are no Proceedings to which Seller is a party and
which (i) relate to the Interests (including any actions challenging or
pertaining to Seller’s title to any of the Interests), or (ii) challenge, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the execution and delivery of this Agreement by Seller or the
consummation of the transactions contemplated hereby. To Seller’s Knowledge no
event has occurred or circumstances exist that is reasonably likely to give rise
to or serve as a basis for the commencement of any of the proceedings described
in this section.

(g) Basic Documents. To Seller’s Knowledge, the Leases and all other easements,
rights-of-way, surface leases or other surface rights, permits, licenses, and
all other appurtenances being used or held for use in connection with, or
otherwise relating to, the Interests (such leases, easements, rights-of-way,
etc. being collectively herein called the “Basic Documents”), are in full force
and effect and are valid and enforceable. To Seller’s Knowledge, Seller is not
in breach or default (and no situation exists which with the passage of time or
giving of notice would create a breach or default) of its obligations under the
Basic Documents, and, to Seller’s Knowledge, no breach or default by a third
party (or situation which with the passage of time or giving of notice would
create a breach or default) exists with respect to any Basic Document. To
Seller’s Knowledge, all payments (including all delay rentals and valid calls
for payment or prepayment) due and owing under the Basic Documents have been and
are being made (timely, and before the same became delinquent).

(h) Wells. To Seller’s Knowledge, no oil or gas wells exist on the Leases
(including, but not limited to, producing, shut-in, or temporarily abandoned
wells) and no drilling operations have commenced or are planned to commence by
Seller before Closing.

(i) Commitments, Abandonments or Proposals. Seller has incurred no expenses, and
has made no commitments to make expenditures (including Seller has not entered
into any agreements that would obligate Buyer to make expenditures), in
connection with the ownership or operation by Buyer of the Interests after the
applicable Effective Date.

(j) Production Sales Contracts. There exist no agreements or arrangements for
the sale of production from the Interests (including calls on, or other rights
to purchase, production, whether or not the same are currently being exercised).

 

- 8 -



--------------------------------------------------------------------------------

(k) Area of Mutual Interest and Other Agreements. To Seller’s Knowledge, the
Interests are not subject to (i) any area of mutual interest agreements or joint
operating agreements or (ii) any farm-out or farm-in agreement, including,
without limitation, any farm-out or farm-in agreement under which any party
thereto is entitled to receive assignments not yet made, or could earn
additional assignments after the Effective Date.

(l) Payment of Expenses. All expenses (including all bills for labor, materials
and supplies used or furnished for use in connection with the Interests and all
severance, production, ad valorem, windfall profit and other similar taxes)
relating to the ownership or operation of the Interests, have been, and are
being, timely paid by Seller.

(m) Compliance with Laws. The ownership and operation of the Interests has been
in conformity, in all material respects, with all applicable Legal Requirements
relating to such Interests.

(n) Environmental Matters. To the Seller’s Knowledge, the Interests are, and at
all times have been, owned and/or operated by Seller in full compliance with all
applicable Environmental Laws. To the Seller’s Knowledge Seller has not been and
is not in violation of or liable under any Environmental Law with respect to the
Interests. To the Seller’s Knowledge neither Seller nor its Representatives have
received any actual or threatened order or notice from (i) any Governmental Body
or private Person acting in the public interest or (ii) the current or prior
owner or operator of any of the Interests, of any actual violation or failure to
comply with any Environmental Law with respect to the Interests.

(o) Taxes. Seller has properly paid or will properly pay all ad valorem,
property, production, severance, excise and similar taxes and assessments based
on or measured by ownership, production of hydrocarbons, receipt of proceeds or
other events relating to the Interests and occurring prior to the Effective
Date.

(p) Brokers. Neither Seller nor any of his Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agent’s commissions or similar payments in connection with the sale of the
Interests or the transactions contemplated by this Agreement.

(q) Accuracy of Representations. Seller has not provided any information to
Buyer with respect to the Interests that Seller knows or believes to be false or
inaccurate. To Seller’s Knowledge, all information furnished to Buyer by Seller
with respect to the Interests has been and will be true and accurate in all
material respects. To Seller’s Knowledge, no representation or warranty by
Seller in this Agreement or any agreement or document delivered by Seller
pursuant to this Agreement contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained in any
representation or warranty, in light of the circumstances under which it was
made, not misleading.

4.2 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller the following:

 

- 9 -



--------------------------------------------------------------------------------

(a) Organization and Existence. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer is duly qualified to carry on its business and is in good
standing in the State of Colorado.

(b) Power and Authority. Buyer has all requisite power and authority to execute,
deliver and perform this Agreement and each other agreement, instrument or
document executed or to be executed by Buyer in connection with the transactions
contemplated hereby to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Buyer of this Agreement and each other agreement, instrument, or document
executed or to be executed by Buyer in connection with the transactions
contemplated hereby to which it is a party, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary limited liability company action of Buyer.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Buyer and constitutes a legally binding obligation of Buyer. Every
other agreement, instrument, or document executed or to be executed by Buyer in
connection with the transactions contemplated hereby has been, or when executed
will be, duly executed and delivered by Buyer and constitutes, or when executed
and delivered, will constitute, a valid and legally binding obligation of Buyer
This Agreement and all other such agreements, instruments or documents shall be
enforceable against Buyer in accordance with their respective terms, except that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and (ii) equitable principles which, when ordered by a court of
competent jurisdiction, may limit the availability of certain equitable remedies
(such as specific performance) in certain instances.

(d) Non-Contravention. Neither the execution, delivery or performance by Buyer
of this Agreement and each other agreement, instrument, or document executed or
to be executed by Buyer in connection with the transactions contemplated hereby
and to which it is a party nor the consummation by it of the transactions
contemplated hereby or thereby do and will (i) conflict with or result in a
violation of any provision of the limited liability company agreement of Buyer,
(ii) conflict with or result in a violation of any provision of, or constitute
(with or without the giving of notice or the passage of time or both) a default
under, or give rise (with or without the giving of notice or the passage of time
or both) to any right of termination, cancellation, or acceleration under any
bond, debenture, note, mortgage, or indenture, or (iii) violate any applicable
Legal Requirement binding upon Buyer.

(e) Approvals. To Buyer’s Knowledge, no consent, approval, order or
authorization of, or declaration, filing, or registrations with, any court or
governmental agency or of any third party is required to be obtained or made by
Buyer in connection with the execution, delivery or performance by Buyer of this
Agreement and each other agreement, instrument or document executed or to be
executed by Buyer in connection with the transactions contemplated hereby to
which it is a party or the consummation by it of the transactions contemplated
hereby and thereby.

 

- 10 -



--------------------------------------------------------------------------------

(f) Legal Proceedings. There are no pending Proceedings to which Buyer is a
party and which (i) relate to the Interests, or (ii) challenge, or that may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, the execution and delivery of this Agreement by Buyer or the consummation
of the transactions contemplated hereby. To Buyer’s Knowledge, no event has
occurred or circumstances exist that is reasonably likely to give rise to or
serve as a basis for the commencement of any of the proceedings described in
this section.

(g) Brokers. Neither the Buyer nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agent’s commissions or similar payments in connection with the sale of the
Interests or the transactions contemplated by this Agreement.

(h) Knowledgeable Investor. Buyer is an experienced and knowledgeable investor
in the oil and gas business and is capable of independently evaluating the
merits and risks of the transaction contemplated by this Agreement.

(i) Accuracy of Representations. No representation or warranty by Buyer in this
Agreement or any agreement or document delivered by Buyer pursuant to this
Agreement contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in any representation
or warranty, in light of the circumstances under which it was made, not
misleading.

ARTICLE 5

CERTAIN AGREEMENTS OF SELLER PENDING THE CLOSING

5.1 Cooperation. During the period between execution of this Agreement and the
Closing Date, Seller shall cooperate with Buyer to assist Buyer in carrying out
the agreements of Buyer hereunder. Seller shall use its Reasonable Efforts to
cause the conditions to Closing set forth in Article 8 of this Agreement to be
satisfied.

5.2 Access to Files. During the period between execution of this Agreement and
the Closing Date, as it relates to the files which are the subject of the
Closing:

(a) Seller will give Buyer, and its attorneys and other Representatives, access
at all reasonable times to the Interests and to any lease files, title files,
land files, sale contracts, division order files, abstracts, title opinions, and
other files or records of Seller or of Seller’s joint venture partners, in
Seller’s possession or under Seller’s control pertaining to the ownership and/or
operation of the Interests, as Seller may lawfully provide without violating any
existing agreements with third parties respecting confidentiality or
dissemination thereof.

(b) Immediately upon final execution hereof, Seller will make available to Buyer
and to its Representatives, such of the following documents as are in Seller’s
possession or under Seller’s control:

 

- 11 -



--------------------------------------------------------------------------------

(i) All abstracts of title, title opinions, title curative materials, ownership
reports, division orders, bills of sale, other documents evidencing transfers of
title, tax receipts, and licenses and registrations pertaining to the Interests.

(ii) All of the lease records, lease files, leases, conveyances and assignments
of interest in the Interests; unitization, unit, pooling and operating
agreements; division orders; contracts; transfer orders; orders of the
applicable regulatory authorities or administrative agencies; mortgages, deeds
of trust, security agreements, and financing statements; and all other
contracts, agreements and documents affecting the Interests.

(iii) Instruments and documents concerning proper payment of all general and
special assessments, ad valorem and property taxes, and production, severance
and similar taxes and assessments based on or measured by the ownership of the
Interests, the production of hydrocarbons, or the receipt of proceeds therefrom
for which the applicable statute of limitations has not expired.

(iv) All correspondence relating to the Interests; and data sheets relating to
the Interests and to bonuses, rentals and royalties payable with respect
thereto.

(c) Buyer, at Buyer’s sole expense, may copy any portion of the aforementioned
documents set forth in this Section 5.2, which Buyer deems necessary for
purposes incident to this Agreement. Buyer shall keep any data or information
acquired by all such examinations and the results of all analyses of such data
and information strictly confidential and shall not disclose any of the same to
any third party other than Buyer’s Representatives, unless otherwise required by
law or regulation and then only after written notice to Seller of the need for
disclosure and the identity of all intended recipients and all such third
parties shall be notified of the confidentiality.

5.3 Conduct of Operations. From the date hereof until the Closing Date, Seller
will act in conformity with (i) the terms of all the Leases and the Basic
Documents (including, without limitation, all obligations to make payments
thereunder), and (ii) all Legal Requirements, including court orders.

5.4 Restrictions on Certain Actions. During the period between execution of this
Agreement and the Closing Date, Seller will not, without Buyer’s prior written
consent:

(a) unless required or otherwise provided for under this Agreement, expend any
funds, make any commitments to expend funds (including entering into new
agreements which would obligate Seller to expend funds), or otherwise incur any
other obligations or liabilities in connection with the ownership or operation
of the Interests, other than routine expenses incurred in the Ordinary Course of
Business and those reasonable and necessary expenses incurred in the event of an
emergency requiring immediate action to protect life or preserve the Interests;

(b) propose the drilling of any wells on lands comprising a part of the

 

- 12 -



--------------------------------------------------------------------------------

Interests;

(c) sell, transfer or abandon any portion of the Interests;

(d) release, permit to terminate, reduce, or otherwise or modify Seller’s rights
under any Lease or Interests, or any other Basic Document

(e) enter into any new agreements which would be Basic Documents or any new
production sales contracts without Buyer’s prior written consent; or

(f) take any other action with respect to any of the Interests that would cause
a material diminution in the value thereof or that would materially and
adversely affect the use and enjoyment thereof. For purposes of this
subparagraph, any action taken with respect to the Interests which, in Buyer’s
reasonable assessment, causes a diminution in value of the Interests of more
than 5% of the Purchase Price shall be considered material.

5.5 Payment of Expenses. During the period between execution of this Agreement
and the Closing Date, Seller will cause all expenses (including all bills for
labor, materials and supplies used or furnished for use in connection with the
Interests and all severance, production, windfall profit and similar taxes)
relating to the ownership or operation of the Interests prior to the date of the
Closing to be promptly paid and discharged, except for expenses disputed in good
faith.

5.6 Third Party Consents. During the period between execution of this Agreement
and the Closing Date, with respect to the Interests, Seller will request, from
the appropriate parties (and in accordance with the documents creating such
rights and/or requirements), waivers of any preferential rights to purchase, or
requirements that consent to assignment be obtained.

5.7 Notification. During the period between execution of this Agreement and the
Closing Date, Seller shall promptly notify Buyer in writing if it becomes aware
of (a) any fact or condition that causes or constitutes a breach of any of
Seller’s representations and warranties made in this Agreement or would be
reasonably likely to cause or constitute a breach of any of Seller’s
representations and warranties made in this Agreement and/or (b) of any new
Proceedings threatened or pending before any court, arbitrator or governmental
agency which relate to the Interests or the transaction contemplated by this
Agreement. During the same period, Seller also shall promptly notify Buyer of
the occurrence of any breach of any covenant or agreement of Seller contained in
this Agreement or of any event that may make the satisfaction of the conditions
to Closing set forth in Article 8 of this Agreement impossible or unlikely.

ARTICLE 6

6.1 [Intentionally Omitted]

ARTICLE 7

CERTAIN AGREEMENTS OF BUYER PENDING THE CLOSING

7.1 Cooperation. During the period between execution of this Agreement and the

 

- 13 -



--------------------------------------------------------------------------------

Closing Date, Buyer shall cooperate with Seller to assist Seller in carrying out
the agreements of Seller hereunder. Buyer shall use its Reasonable Efforts to
cause the conditions to Closing set forth in Article 9 of this Agreement to be
satisfied.

7.2 Notification. During the period between execution of this Agreement and the
Closing Date, Buyer shall promptly notify Seller in writing if it becomes aware
of (a) any fact or condition that causes or constitutes a breach of any of
Buyer’s representations and warranties made in this Agreement or would be
reasonably likely to cause or constitute a breach of any of Buyer’s
representations and warranties made in this Agreement and/or (b) of any new
suits, actions, investigations or other Proceedings threatened or pending before
any court, arbitrator or governmental agency which relate to the transactions
contemplated by this Agreement. During the same period, Buyer also shall
promptly notify Seller of the occurrence of any breach of any covenant or
agreement of Buyer contained in this Agreement or of any event that may make the
satisfaction of the conditions to closing set forth in Article 9 of this
Agreement impossible or unlikely.

ARTICLE 8

BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions:

8.1 Representations. Each and every representation of Seller under this
Agreement shall be true and accurate in all material respects as of the date
when made and shall be deemed to have been made again at and as of the time of
the Closing, as applicable, and shall at time of the Closing be true and
accurate in all respects.

8.2 Performance. Seller shall have performed and complied in all material
respects with (or compliance therewith shall have been waived in writing by
Buyer) each and every covenant, agreement and condition required by this
Agreement to be performed or complied with by Seller prior to or at the Closing
Date.

8.3 Documents and Instruments. Seller shall have delivered the documents and
instruments required by Section 10.3(a) of this Agreement.

8.4 Legal Proceedings. No Proceeding shall be pending or threatened before any
court, arbitration panel or governmental agency seeking to restrain, prohibit or
declare illegal, or seeking substantial damages in connection with the purchase
and sale contemplated by this Agreement, or which might result in a material
loss of any portion of the Interests, a material diminution in the value of any
of the Interests, or materially interfere with the use or enjoyment of the
Interests. For purposes of this paragraph, materiality or “substantial damages”
shall refer to any liability or loss that, based on Buyer’s reasonable
assessment, results in damages, loss or diminution of value in excess of 10% of
the Purchase Price.

 

- 14 -



--------------------------------------------------------------------------------

8.5 No Encumbrances. Buyer shall have been provided with copies of releases, in
forms reasonably satisfactory to Buyer, of any Encumbrances affecting the
Interests other than Permitted Encumbrances.

8.6 Consents and Waivers. Seller shall have obtained from the appropriate
parties, all consents to assign and/or waivers of preferential rights to
purchase the Interests, as applicable.

8.7 Buyer’s Due Diligence Review. The results of Buyer’s due diligence review of
the Interests shall not have revealed any adverse material variance from the
representations and warranties of Seller as set forth in this Agreement.

ARTICLE 9

SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
of each of the following conditions:

9.1 Representations. Each and every representation of Buyer under this Agreement
shall be true and accurate in all material respects as of the date when made and
shall be deemed to have been made again at and as of the time of Closing and
shall at and as of such time of Closing be true and accurate in all respects
except as to changes specifically contemplated by this Agreement or consented to
in writing by Seller.

9.2 Performance. Buyer shall have performed and complied in all material
respects with (or compliance therewith shall have been waived in writing by
Seller) each and every covenant, agreement and condition required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing
Date.

9.3 Documents and Instruments. Buyer shall have delivered the documents and
instruments required by Section 10.3(b) of this Agreement.

9.4 No Legal Proceedings. No Proceeding shall be pending or threatened before
any court, arbitration panel or governmental agency seeking to restrain,
prohibit or declare illegal, or seeking substantial damages in connection with
the purchase and sale contemplated by this Agreement, except matters with
respect to which Seller has been adequately indemnified by Buyer. For purposes
of this paragraph, “substantial damages” shall refer to any prospective
liability in connection with the purchase and sale under this Agreement which,
based on Seller’s reasonable assessment, will likely result in damages of
$20,000 or greater.

9.5 Payment. Buyer shall have paid (or be ready, willing and able to pay) the
Purchase Price as set forth on the Settlement Statement.

ARTICLE 10

CLOSING

 

- 15 -



--------------------------------------------------------------------------------

10.1 Date of Closing. Subject to the conditions stated in this Agreement, the
purchase and sale of the Interests pursuant to this Agreement (the “Closing”)
shall occur July 30, 2010 at 9:00 a.m., City of Denver time, or on such other
date and time as Buyer and Seller may agree in writing (the “Closing Date”).

10.2 Place of Closing. The Closing shall be held at the Colorado offices of
Duncan Oil, Inc. or in such other manner, time or place as the parties may
mutually agree in writing, including, without limitation, a closing utilizing
facsimile or other electronic communications.

10.3 Closing Obligations. At the Closing the following documents shall be
delivered and the following events shall occur, each being deemed to have
occurred simultaneously with the others:

(a) Seller shall execute and deliver: (i) one or more Assignments conveying the
Interests to Buyer free and clear of any Encumbrance except Permitted
Encumbrances, with covenants of special warranty of title, substantially in the
form attached hereto as Exhibit “B” (collectively, the “Assignments”); and
(ii) such other instruments as may be required to convey the Interests to Buyer
and otherwise effectuate the transactions contemplated by this Agreement;

(b) Seller and Buyer shall execute the Settlement Statement.

(c) Buyer shall deliver to Seller or to Seller’s account by wire transfer the
Purchase Price, less the Deposit.

10.4 Records. In addition to the obligations set forth in Section 10.3, Seller
shall deliver to Buyer, within five (5) Business Days of Closing, originals of
all lease, title, land, and other files in Seller’s possession or control
pertaining to the ownership and/or operation of the Interests, excluding seismic
records and surveys, gravity maps, electric logs, geological or geophysical
data.

ARTICLE 11

TITLE MATTERS

11.1 Special Warranty of Title. At Closing, Seller shall convey to Buyer all of
its right, title and interest in and to the Interests. Each and every assignment
from Seller to Buyer of the Interests pursuant to the transactions contemplated
by this Agreement shall provide that Seller warrants to Buyer title to the
Interests against every Person whomsoever claiming any right, title or interest
to the Interests through or under Seller, but not otherwise.

11.2 Inspection and Assertion of Title Defects.

(a) Assertion of Title Defects. Buyer may, to the extent it deems appropriate,
conduct, at its sole cost and expense, such title examination or investigation
as it may choose to conduct with respect to the Interests. Should matters come
to Buyer’s attention which would constitute “Title Defects” (as defined below in
Section 11.3), Buyer may, if it so desires, notify Seller in writing of such
Title Defects (a “Notice of Title Defect”). To be effective, a Notice of Title
Defect

 

- 16 -



--------------------------------------------------------------------------------

shall be provided to Seller less than 7 days before the Closing Date (as may be
extended as provided hereunder by Buyer and Seller) and shall include (i) a
specific description of the asserted Title Defect or Defects, (ii) a specific
description of the Interests or the portion of the Interests that are affected
by the asserted Title Defect(s), and (iii) appropriate supporting documentation
regarding the Title Defect(s), if any. In the event that the number of net
leasehold acres affected by the Title Defect(s) asserted in good faith by Buyer
is in excess of 50% of the number of the total net leasehold acres of the
Interests set forth on Exhibit “A” AND Exhibit “A1”, then Buyer shall have the
right to terminate this Agreement.

(b) Imperfections in Title, Seller’s Opportunity to Cure Asserted Title Defects,
and Cure Period. If Seller’s ownership of the Interests is subject to an
imperfection in title which would cause a Title Defect, then, upon receipt of a
Notice of Title Defect from Buyer, Seller shall have the option, at its sole
cost and expense, to cure or remove, in part or in whole, the asserted Title
Defect(s), to the reasonable satisfaction of Buyer, for a period not to exceed
90 days following the Closing Date, (the “Cure Period”). Upon the expiration of
Cure Period, Buyer shall pay Seller, pursuant to Section 3.1, for those Title
Defect(s) which have been cured or removed, in part or in whole, or which Buyer
elects to waive pursuant to this Section 11.2(b) (the “Cured Interests”). In the
event Seller is unable to cure the asserted Title Defect(s) during the Cure
Period, Seller shall retain ownership of those remaining Interests which were
not purchased by Buyer in light of Buyer’s asserted Title Defect(s) (the
“Remaining Interests”) and Buy shall not pay Seller for the Remaining Interests.
Buyer acknowledges and agrees that Seller will own the Remaining Interests
without any further obligation to Buyer with regards to the Interests and/or
Lease(s) that comprise the Remaining Interests.

11.3 Title Defects. The term “Title Defect” as used in this Agreement shall mean
the following:

(a) NRI or WI Variances. Seller’s ownership of the Interests is such that
(subject to the Override), with respect to any lease listed on Exhibit “A” AND
Exhibit “A1” hereto, it (i) entitles Seller to receive a percentage share of the
oil, gas and/or other hydrocarbons produced from or allocated to any wells
located or to be located on such lease which is less than the percentage share
set forth on such Exhibit in connection with such lease in the column headed
“NRI” or (ii) causes Seller to be obligated to bear a percentage share of the
cost of operation of such well greater than the percentage share set forth on
such Exhibit in connection with such lease in the column headed “WI”.

(b) Encumbrances. Seller’s ownership of the Interests is subject to an
Encumbrance other than a Permitted Encumbrance (as defined below); or

(c) Preferential Rights and Consents. Seller’s ownership of a Interests is
subject to a preferential right to purchase such property or a requirement that
consent to assignment of such property be obtained, unless Seller demonstrates
to Buyer’s reasonable satisfaction that a waiver of such right or consent, as
applicable, has been obtained with respect to the transaction contemplated
hereby or, in the case of a preferential right to purchase, an appropriate
tender of the applicable interest has been made to the party holding such right
and the period of time required for

 

- 17 -



--------------------------------------------------------------------------------

such party to exercise such right has expired without such party exercising such
right; or

(d) Imperfections in Title. Seller’s ownership of Interest is subject to an
imperfection in title which, if asserted by any Person, would cause a Title
Defect, as defined in this section, to exist, and such imperfection in title is
not such as would customarily be waived by prudent persons engaged in the oil
and gas business.

11.4 Title Dispute Resolution. The Parties shall attempt to initially resolve,
through good faith negotiations, all disputes concerning the following matters:
(i) the existence and scope of a Title Defect, and (ii) the adequacy of Seller’s
Title Defect curative materials and Buyer’s reasonable satisfaction thereof (the
“Title Disputed Matters”). In the event the Parties cannot resolve any Title
Disputed Matters on or before the end of the Cure Period, then Seller shall have
the right, with respect to each separate portion of the Interests, to resolve
the Title Disputed Matters by arbitration as follows: (1) there shall be a
single arbitrator, who shall be an attorney with at least 10 years experience in
oil and gas law in the State of Colorado, selected by mutual agreement of Buyer
and Seller, or absent such agreement, the arbitrator shall be selected (subject
to the foregoing criteria) by the Denver, Colorado office of the Judicial
Arbitration Group (the “Arbitrator”), (2) the arbitration proceeding shall be
held in Denver, Colorado and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Assignment, (3) the
Arbitrator’s determination shall be made within 20 days after submission of the
matters in dispute and shall be final and binding upon the Parties, without
right of appeal, (4) in making the determination, the Arbitrator shall be bound
by the rules set forth in this Agreement and may consider such other matters as
in the opinion of the Arbitrator are necessary or helpful to make a proper
determination, (5) the Arbitrator may consult with and engage disinterested
third parties to advise on the matter, including without limitation petroleum
engineers and environmental consultants, (6) the Arbitrator shall act as an
expert for the limited purpose of resolving the Title Disputed Matters, and may
not award damages, interest or penalties to any Party with respect to any
matter, (7) Buyer and Seller shall each bear its own legal fees and other costs
of presenting its case, and (8) Buyer and Seller shall each bear one-half of the
costs and expenses of the Arbitrator.

11.5 Permitted Encumbrances. As used herein, “Permitted Encumbrances” means
(i) lessor’s royalties, overriding royalties, reversionary interests, rights or
options to participate, and any similar or other burdens applicable to any of
the Leases, if the effect of such burdens does not operate to reduce Buyer’s
working interest in each of the Leases and Buyer’s net revenue interest in each
of the Leases to less than shown on Exhibit “A” AND Exhibit “A1” attached;
(ii) any and all federal, state, and local regulatory laws, orders and rules to
which any of the Leases is presently subject provided such laws do not prohibit
Seller from being able to acquire drilling permits and access permits to enable
Seller access to the Leases; (iii) preferential rights to purchase and required
consents and similar agreements with respect to which, Seller has shown to
Buyer’s reasonable satisfaction, (a) waivers or consents have been obtained
prior to the Closing Date from the appropriate parties or (b) required notice
has been given to the holder of the right and the appropriate time period for
asserting the right has expired prior to the Closing Date without an exercise of
the right; (iv) encumbrances relating to the Leases that secure payments to
mechanics and material men or that secure payment of taxes or assessments that
are, in either case, not yet

 

- 18 -



--------------------------------------------------------------------------------

delinquent (provided, however, Seller shall discharge such encumbrances as they
become due and payable); (v) all rights to consent by, required notices to,
filings with, or other actions by governmental entities in connection with the
sale or conveyance of the Leases if they are customarily obtained subsequent to
the sale or conveyance; (vi) easements, rights-of-way, servitudes, permits,
conditions existing on or below the surface, regulatory restrictions on drilling
or operations, surface leases, surface use restrictions and other surface uses
and impediments on, over, or in respect of the Leases, to the extent they do not
materially interfere with the rights in or the use or operation of such Leases;
(vii) terms and conditions of Lessor mortgages as long as such mortgages (a) are
not delinquent or (b) the liens created by such mortgages have been subordinated
to the working interests create by the Leases; or (c) the liens create by such
mortgages secure amounts less than $25,000; (viii) liens securing current
Property Taxes; (ix) all other liens, charges, encumbrances, contracts,
agreements, subordination, instruments, obligations, defects and irregularities
affecting the Leases that do not (or would not upon foreclosure or other
enforcement) (a) reduce Buyer’s working interest in each of the Leases or reduce
Buyer’s net revenue interest in each of the Leases to less than that shown on
Exhibit “A” AND Exhibit “A1”, proportionately reduced to the oil and gas
ownership interest purported to be covered by each Lease, (b) reduce the net
mineral acres covered by the any of the Leases as set forth on attached
Exhibit “A” AND Exhibit “A1”, or (c) materially interfere with or detract from
the ownership, operation, value or use of the Leases. Such permissible defects
under item (ix) include, without limitation, (A) those described by an
attorney’s title opinion as advisory only and (B) defects that have clearly been
cured by possession under applicable statutes of limitation, defects in the
early chain of title such as failure to recite marital status in documents,
omission of heirship or succession proceedings, lack of survey and failure to
record releases of liens, production payments or mortgages that have expired of
their own terms or which through the passage of time or by statute are clearly
no longer enforceable or other defects that either as a practical matter have
not resulted or are not likely to result in claims that will materially
adversely affect Seller’s title based upon customary oil and gas title practice
in the jurisdiction where the lands covered by the Leases are located.

ARTICLE 12

INDEMNIFICATION

12.1 Survival of Representations, Warranties, Covenants and Agreements.

(a) All representations and warranties of Seller contained in this Agreement
shall survive the Closing Date for the duration of the Claims Period, except
that the representations and warranties described in Section 11.1 of this
Agreement (Special Warranty of Title) shall survive the applicable Closing
indefinitely. Any claim made by Buyer with respect to the representations and
warranties of Seller contained in this Agreement must be initiated by Buyer
during the Claims Period, except that there shall be no time limit on when
claims may be initiated with respect to the representations and warranties
described in Section 11.1 of this Agreement (Special Warranty of Title). All of
the representations and warranties of Seller contained in this Agreement shall
in no respect be limited or diminished by any past or future inspection,
investigation, examination or possession of information regarding the Interests
on the part of Buyer or its Representatives. All covenants and agreements made
by Seller contained in this Agreement shall survive the Closing Date until fully
performed or discharged.

 

- 19 -



--------------------------------------------------------------------------------

(b) All representations and warranties of Buyer contained in this Agreement
shall survive the Closing Date for the duration of the Claims Period. Any claim
made by Seller with respect to the representations and warranties of Buyer
contained in this Agreement must be initiated during the Claims Period. All of
the representations and warranties of Buyer contained in this Agreement shall in
no respect be limited or diminished by any past or future inspection,
investigation, examination or possession of information on the part of any of
the Seller or its Representatives. All covenants and agreements made by Buyer
contained in this Agreement shall survive the Closing Date until fully performed
or discharged.

12.2 Indemnification by Seller. Except as otherwise specifically provided in
this Agreement, Seller shall indemnify and hold harmless Buyer and its
subsidiaries, affiliates, and parents, and its and their employees,
representatives, officers, directors, members, attorneys and agents from and
against:

(a) any and all Losses suffered or incurred by any of them by reason of any
material breach or untrue representation or warranty of Seller contained in this
Agreement;

(b) any and all Losses suffered or incurred by any of them by reason of the
non-fulfillment in any material respect of any covenant or agreement by such
Seller contained in this Agreement; and

(c) any and all Losses suffered or incurred by any of them resulting from,
related to, on account of, and proximately caused by Seller during his ownership
of the Interests prior to the Effective Date, including, without limitation,
matters arising under the Environmental Laws.

12.3 Indemnification by Buyer. Except as otherwise specifically provided in this
Agreement, Buyer shall indemnify and hold harmless Seller, and its subsidiaries,
affiliates, and parents, and its and their employees, representatives, officers,
directors, members, attorneys and agents from and against from and against:

(a) any and all Losses suffered or incurred by Seller by reason of any material
breach or untrue representation or warranty of Buyer contained in this
Agreement;

(b) any and all Losses suffered or incurred by Seller by reason of the
non-fulfillment of any material respect of any covenant or agreement by Buyer
contained in this Agreement; and

(c) any and all Losses suffered or incurred by Seller resulting from, related to
or on account of Buyer’s ownership of the Interests from and after the Effective
Date.

ARTICLE 13

TERMINATION, DEFAULT AND REMEDIES

13.1 Right of Termination. The Agreement and the transactions contemplated
herein

 

- 20 -



--------------------------------------------------------------------------------

may be terminated:

(a) By Seller at Closing, at Seller’s option, in the event any of the conditions
to Closing set forth in Article 9, through no fault of Seller, have not been
satisfied as provided therein;

(b) By Buyer at Closing, at Buyer’s option, in the event any of the conditions
to such Closing set forth in Article 8, through no fault of Buyer, have not been
satisfied as provided therein;

(c) At any time by the mutual written agreement of the Parties; or

(d) By either Party in the event that the Closing has not occurred on or before
11:59 p.m. City of Denver on August 17, 2010 (unless such date is extended
pursuant to the terms of this Agreement or the written mutual agreement of the
Parties); provided, however, that the right to terminate this Agreement under
this Section 13.1(d) shall not be available to any Party whose failure to
fulfill any material obligation under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or prior to the aforesaid
date.

13.2 Effect of Termination and Remedies Upon Default.

(a) Upon the failure of Buyer to meet a material condition to Closing, and the
subsequent termination of this Agreement by Seller pursuant to Section 13.1(a)
hereof, or the termination of this Agreement by Seller pursuant to
Section 13.1(d) hereof, and provided that Seller is not itself in breach of this
Agreement, Seller shall be entitled to retain the Deposit and all accrued
interest thereon as liquidated damages as its sole and complete remedy. Upon
such termination of this Agreement, Seller shall thereafter be free immediately
to enjoy all rights of ownership of the Interests and to sell, transfer,
encumber, or otherwise dispose of the Interests to any party without any
restriction under this Agreement.

(b) Upon the failure of Seller to meet a material condition to Closing, and the
subsequent termination of this Agreement by Buyer pursuant to Section 13.1(b)
hereof, or the termination of this Agreement by Buyer pursuant to
Section 13.1(d) hereof, Buyer, at its sole option, may (i) enforce whatever
legal or equitable remedies may be appropriate and applicable (including,
without limitation, specific performance of this Agreement) or (ii) terminate
this Agreement and promptly receive back the Deposit and all interest earned
thereon.

(c) Upon termination of this Agreement pursuant to Section 13.1(c), Seller shall
promptly return the Deposit and all interest earned thereon to Buyer.

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the entire understanding between the Parties with respect to
the subject matter hereof,

 

- 21 -



--------------------------------------------------------------------------------

superseding all negotiations, prior discussions and prior agreements and
understanding relating to such subject matter.

14.2 Fees and Taxes. Except as otherwise specifically provided, all fees, costs
and expense incurred by Buyer or Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, without limitation, brokerage, legal,
and accounting fees, costs and expenses. All required documentary, filing and
recording fees for the assignments, conveyance or other instruments required to
convey title to the Interests to Buyer shall be borne by Buyer

14.3 Notices. Unless otherwise provided in this Agreement, any agreement,
notice, request, instruction or other communication to be given hereunder by any
Party to the other shall be in writing and (i) delivered personally (such
delivered notice to be effective on the date it is delivered), (ii) mailed by
certified or registered mail, postage prepaid (such mailed notice to be
effective three (3) Business Days after the date it is mailed or upon signed
receipt, whichever is first), (iii) deposited with a reputable overnight courier
service (such couriered notice to be effective one (1) Business Day after the
date it is mailed), or (iv) sent first class mail (such mailed notice to be
effective three (3) Business Days after the date it is mailed) as follows:

If to Seller addressed to:

Duncan Oil Partners, LLC

1777 South Harrison Street, Penthouse One

Denver, CO 80210

Attention:        John Cestia

If to Buyer, addressed to:

Rex Energy Rockies, LLC

476 Rolling Ridge Drive, Suite 300

State College, Pennsylvania 16801

Attention:        General Counsel

With a copy to:

Rex Energy Rockies, LLC

9200 East Panorama Circle, Suite 120

Englewood, Colorado 80112

Attention:        Lynn Luhmann

Any Party may designate in a writing to any other Party any other address to
which, and any other Person to whom or which, a copy of any such notice,
request, instruction or other communication should be sent.

 

- 22 -



--------------------------------------------------------------------------------

14.4 Amendments. This Agreement may not be amended except by an instrument in
writing signed by Buyer and Seller.

14.5 Counterparts; Facsimile Signature. This Agreement may be executed by Buyer
and Seller in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument. Any Party may execute this Agreement by facsimile or PDF
signature and the other Party will be entitled to rely on such facsimile or PDF
signature as evidence that this Agreement has been duly executed by such Party.
Any Party executing this Agreement by facsimile signature will promptly forward
to the other Party an original signature page by overnight courier.

14.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wyoming, without regard to conflicts of
law principals that might refer the interpretation hereof to the law of another
state. THE PARTIES HERETO HEREBY CONSENT TO THE JURISDICTION OF THE FEDERAL AND
STATE COURTS OF THE STATE OF WYOMING AND IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
ANY SUCH COURT. EACH PARTY TO THIS AGREEMENT ACCEPTS FOR ITSELF, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION AND VENUE OF THE AFORESAID COURTS
AND WAIVES ANY DEFENSE OF FORUM NONCONVENIENCE OR ANY SIMILAR DEFENSE, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY NON APPEALABLE JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT.

14.7 Assignment. Neither this Agreement nor the rights and obligations hereunder
may be assigned by either Party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, and any assignment made
without such consent shall be void; provided, however, Buyer shall have the
right to assign this Agreement to any entity that (i) Buyer controls,
(ii) controls Buyer or (iii) is under common control with Buyer, subject to the
assumption of all obligations by any such entity. In the event of any such
assignment, this Agreement shall be binding upon said party the same as if it
had been the original party hereto.

14.8 Parties in Interest. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties and their respective successors and assigns.

14.9 Further Cooperation. Following the Closing, Buyer and Seller shall execute
and deliver, or shall cause to be executed and delivered from time to time, such
further instruments of conveyance and transfer and shall take such other action
as any Party may reasonably request to convey and deliver the purchased interest
in the Interests, to Buyer, to accomplish the orderly transfer of such purchased
interest in the Interests to Buyer, or to otherwise effectuate the transactions
contemplated by this Agreement. If either Party hereto receives monies belonging
to the other, such amount shall immediately be paid over to the proper Party. If
an invoice or other evidence of an obligation is received by a Party, which is
partially an obligation of both Seller and Buyer, then the Parties shall consult
with each other and each shall promptly pay its portion of such obligation to
the obligee.

 

- 23 -



--------------------------------------------------------------------------------

14.10 Waiver. No failure of any Party to this Agreement to require, and no delay
by any Party to this Agreement in requiring, any other Party to comply with any
provision of this Agreement shall constitute a waiver of the right to require
such compliance. No failure of any Party to this Agreement to exercise, and no
delay by any Party to this Agreement in exercising, any right or remedy under
this Agreement shall constitute a waiver of such right or remedy. No waiver by
any Party to this Agreement of any right or remedy under this Agreement shall be
effective unless made in writing signed by the waiving Party, and any such
written waiver shall be limited strictly by its terms. Any waiver by any Party
to this Agreement of any right or remedy under this Agreement shall be limited
to the specific instance and shall not constitute a waiver of such right or
remedy in the future.

14.11 Invalidity. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability will not affect any other provision of this Agreement or any
other such instrument.

(Signatures on following page)

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Parties hereto on the date
first set forth above.

 

SELLER:

 

DUNCAN OIL PARTNERS, LLC

By:  

/s/ David R. Duncan

Name:   David R. Duncan Title:   President

BUYER:

 

REX ENERGY ROCKIES, LLC

By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT “A” AND ‘A1”

Attached to and made a part of that certain

Purchase and Sale Agreement, dated June 28, 2010, 2010,

by and between Duncan Oil, Inc., as “Seller”, and

Rex Energy Rockies, LLC, as “Buyer”

 

 

THE LEASES

[INSERT DESCRIPTION OF THE

OIL AND GAS LEASES]

See attachment Exhibit “A” and Exhibit “A1”



--------------------------------------------------------------------------------

EXHIBIT “B”

Attached to and made a part of that certain

Purchase and Sale Agreement, dated June 28, 2010,

by and between Duncan Oil, Inc., as ‘Seller”, and

Rex Energy Rockies, LLC, as “Buyer”

 

 

STATE OF WYOMING   )   )        ss COUNTY OF LARAMIE   )

ASSIGNMENT, CONVEYANCE AND BILL OF SALE

THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is executed
this      day of             , 2010 by and between DUNCAN OIL PARTNERS, LLC, a
Colorado limited liability company with its principal office located at 1777
South Harrison Street, Penthouse One, Denver, Colorado 80210 (“Assignor”), and
REX ENERGY ROCKIES, LLC, a Delaware limited liability company with its principal
office located at 476 Rolling Ridge Drive, Suite 300, State College,
Pennsylvania 16801 (“Assignee”). Assignor and Assignee are also referred to
herein individually as a “Party” and collectively as the “Parties”.

BACKGROUND

Pursuant to that certain Purchase and Sale Agreement, dated June     , 2010, to
be effective for all purposes as of the Effective Time (such agreement, as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
by and between Assignor and Assignee, Assignor has agreed to sell, assign,
convey, transfer and deliver all of its right, title and interest in the
Interests (as defined below) to Assignee, and Assignee has agreed to purchase
and acquire such Interests from Assignor, all as more fully described in the
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

GRANTING AND RESERVATION CLAUSES;

HABENDUM CLAUSE

1.1 Grant. For $100.00 and other good and valuable consideration, the receipt
and sufficiency of which each Party hereby acknowledges, Assignor has granted,
transferred, bargained, sold, conveyed, and assigned, and does hereby grant,
transfer, bargain, sell, convey, and assign to Assignee, for all purposes at and
as of the Effective Time, all of the undivided right, title and interest of
Assignor in and to the Interests described in (a) through (e) below, and on the
attached Exhibit “A” and “A1” , subject to that overriding royalty interest
burdening the leases described below that Assignor assigned to Raymond T. Duncan
Oil Properties, Ltd by that Assignments of Overriding



--------------------------------------------------------------------------------

Royalty Interest dated as of April 15, 2010, to be recorded in the real property
records of Laramie County, Wyoming, which will burden the leases and all
replacements and extensions of renewals of any lease taken within one year after
the expiration of such lease(The interests specified in the foregoing
subsections (a) through (e) are herein collectively called the “Interests”):

(a) All of Assignor’s right, title and interest in and to certain oil and gas
leases located in Laramie County, Wyoming and all associated right of ways,
easements owned or held by Assignor, as more particularly described in the
attached Exhibit “A” and Exhibit “A1”;

(b) All of Assignor’s other right, title and interest (of whatever kind or
character, whether legal or equitable, and whether vested or contingent) of
Assignor in and to the oil, gas and other minerals in and under or that may be
produced from the lands described in Exhibit “A” and Exhibit “A1” hereto
(including interests in oil, gas and/or mineral leases covering such lands,
overriding royalties, production payments and net profits interests in such
lands, such leases and wells, and fee mineral interests, fee royalty interests
and other interests in such oil, gas and other minerals), whether such lands be
described in a description set forth in such Exhibit “A” and Exhibit “A1” or be
described in such Exhibit “A” and Exhibit “A1” by reference to another
instrument, even though Assignor’s interest in such oil, gas and other minerals
may be incorrectly described in, or omitted from, such Exhibit “A” and Exhibit
“A1”;

(c) All of Assignor’s right, title and interest in and to all presently existing
and valid oil, gas and/or mineral unitization, pooling, and/or communitization
agreements, declarations and/or orders in and to the oil and gas properties
covered and the units created thereby (including all units formed under orders,
rules, regulations, or other official acts of any federal, state or other
authority having jurisdiction, voluntary unitization agreements, designations
and/or declarations) relating to the properties described in paragraphs (a) and
(b) above;

(d) All of Assignor’s right, title and interest in and to all easements,
rights-of-way, surface leases and other surface rights, all permits and
licenses, and all other appurtenances and agreements being used or held for use
in connection with, or otherwise related to, the exploration, development,
operation or maintenance of any of the properties described in paragraphs (a),
(b) and (c) above, or the treatment, storage, transportation or marketing of
production therefrom (or allocated thereto); and

(e) All of Assignor’s right, title and interest in and to lease files, abstracts
and title opinions, records, and other files, documents and records of every
kind and description which relate to the oil and gas interests described above
which are in the possession of Assignor, but excluding seismic records and
surveys, gravity maps, electric logs, geological or geophysical data.

1.1. Habendum. TO HAVE AND TO HOLD, subject to the terms, exceptions and other
provisions herein stated, the Interests unto Assignee and its successors and
assigns forever.

1.2. Warranty. While Assignor does not warrant title generally, Assignor
covenants and represents that it has done nothing to encumber title to the
Interests herein assigned and warrants title as against all persons claiming by,
through, or under Assignor and not otherwise;

 

- 2 -



--------------------------------------------------------------------------------

Assignor further agrees that Assignee shall have the benefit of all prior
warranties in the chain of title.

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. Although this Assignment reflects the complete and
final transfer of the Interests, this Assignment is expressly made subject to
the terms and provisions of the Agreement. The delivery of this Assignment shall
not affect, enlarge, diminish, or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms, or provisions of the
Agreement, and all of the representations, warranties, covenants, conditions,
indemnities, terms, and provisions contained in the Agreement shall survive the
delivery of this Assignment to the extent, and in the manner, set forth in the
Agreement. In the event of a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and
provisions of the Agreement shall govern and control.

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to more effectively convey, transfer to or vest in Assignee the
Interests or to better enable Assignee to realize upon or otherwise enjoy any of
the Interests or to carry into effect the intent and purposes of the Agreement
and this Assignment.

2.3. Separate Governmental Assignments. Assignor or Assignee may execute
separate governmental form assignments of the Interests on officially approved
forms, in sufficient counterparts to satisfy applicable statutory and regulatory
requirements. Those assignments shall be deemed to contain all of the
exceptions, reservations, warranties, rights, titles, power and privileges set
forth herein as fully as though they were set forth in each such assignment. The
interests conveyed by such separate assignments are the same, and not in
addition to, the Interests conveyed herein.

2.4. Indemnification by Assignor. Assignor shall indemnify and hold harmless
Assignee and its subsidiaries, affiliates, and parents, and its and their
employees, representatives, officers, directors, members, attorneys and agents
from and against any and all losses suffered or incurred by any of them by
reason of the non-fulfillment in any material respect of any covenant or
agreement by such Assignor contained in this Assignment and any and all losses
suffered or incurred by reason of any violation of the Wyoming Royalty Payment
Act (Wyo. Stat. § 30-5-301 et seq.).

2.5. Successors and Assigns. The provisions of this Assignment shall be
covenants running with the land and shall bind and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.

2.6. Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of Wyoming, without regard to
conflicts of law principals that might refer the interpretation hereof to the
law of another state. THE PARTIES HERETO HEREBY CONSENT TO THE JURISDICTION OF
THE FEDERAL AND STATE COURTS OF THE

 

- 3 -



--------------------------------------------------------------------------------

STATE OF WYOMING AND IRREVOCABLY AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN ANY SUCH COURT. EACH
PARTY TO THIS AGREEMENT ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION AND VENUE
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NONCONVENIENCE OR ANY
SIMILAR DEFENSE, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

2.7. Exhibits. All exhibits attached hereto are hereby made a part hereof and
incorporated herein by this reference. References in such exhibits and schedules
to instruments on file in the public records are notice of such instruments for
all purposes. Unless provided otherwise, all recording references in such
exhibits and schedules are to the appropriate records of the counties in which
the Interests are located.

2.8. Defined Terms. Any capitalized term not otherwise defined in this
Assignment shall have the meaning set forth for such term in the Agreement.

2.9. Captions. The captions and article and section numbers in this Assignment
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

2.10. Counterparts. This Assignment may be executed in one or more originals,
but all of which together shall constitute one and the same instrument.

2.11. Effective Time. The term “Effective Time” shall mean 12:01 am City of
Denver time on June 1, 2010.

This Assignment is executed on the date set forth above, to be effective for all
purposes as of the Effective Time.

 

ASSIGNOR:

 

DUNCAN OIL PARTNERS, LLC

   

ASSIGNEE:

 

REX ENERGY ROCKIES, LLC

By:  

 

    By:  

 

Name:

Title:

     

Name:

Title:

 

 

- 4 -



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF  

 

   )      ) SS: COUNTY OF  

 

   )

This instrument was acknowledged before me, the undersigned officer on the     
day of             , 2010 by                                         , the
                                         of DUNCAN OIL PARTNERS, LLC, a Colorado
limited liability company, on behalf of said limited liability company.

 

 

 

 

 

  , Notary Public

My commission expires:

ACKNOWLEDGEMENT

 

COMMONWEALTH OF PENNSYLVANIA    )      ) SS: COUNTY OF  

 

   )

This instrument was acknowledged before me, the undersigned officer, on the     
day of                     , 2010 by                                         ,
the                                          of REX ENERGY ROCKIES, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

 

 

 

  , Notary Public

My commission expires:

 

- 5 -